Case 2:18-cv-00464-JS-AYS Document 49 Filed 06/17/20 Page 1 of 4 PageID #: 481



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
SHAHIDAH HAGANS,

                        Plaintiff,                   ORDER
                                                     18-CV-0464(JS)(AYS)
            -against–

NORTH BABYLON SCHOOL DISTRICT,
GLEN ESCHBACH, JONATHAN KLOMP,
JEFF RAYMOND, COLLEEN LIGONDE,
ALYSSA IMHOFF, DANIEL ROSE, DENNIS
MCELHERON, GARY COPPOLINO, EILEEN
CIBULS, GEORGIANNA LYNCH, KERRI HUGHES,
and JANE AND JOHN DOES 1-17,

                    DEFENDANTS.
---------------------------------------X
APPEARANCES
For Plaintiff:      Shahidah Hagans, pro se
                    1 Griggs Dr.
                    Greenlawn, New York 11740

For the
Moving Defendants:      Leo Dorfman, Esq.
                        Chelsea Ella Weisbrod, Esq.
                        Sokoloff Stern LLP
                        179 Westbury Avenue
                        Carle Place, New York 11514

Remaining
Defendants:             No appearance.

SEYBERT, District Judge:

            Plaintiff Shahidah Hagans (“Plaintiff”) initiated this

action on or around January 22, 2018.             After many extensions,

Plaintiff filed the operative Amended Complaint on or around

December 17, 2018.       (Am. Compl., D.E. 17.)        More than one year

ago, on May 31, 2019, Defendants Gary Coppolino, Glen Eschbach,

Alyssa Imhoff, Jonathan Klomp, Colleen Ligonde, Dennis McElheron,
Case 2:18-cv-00464-JS-AYS Document 49 Filed 06/17/20 Page 2 of 4 PageID #: 482



Jeff Raymond, and Daniel Rose (the “Moving Defendants”) filed a

motion to dismiss.         (Mot., D.E. 39.)           Plaintiff never filed an

opposition.

             Accordingly, on February 5, 2020, the Court issued an

Electronic Order noting that mail sent to Plaintiff at her address

of record was returned as undeliverable and marked “Return to

Sender/Attempted Not Known/Unable to Forward.” (Feb. 5, 2020 Elec.

Order; see D.E. 44.)           In that Order, the Court directed Plaintiff

to submit a letter, within fourteen (14) days, stating whether she

wished to proceed with this action and warned that “her failure to

timely comply” would result in dismissal pursuant to Federal Rule

of Civil Procedure 41(b).          (Feb. 5, 2020 Elec. Order.)             By letter

dated February 13, 2020, Plaintiff provided the Court with an

updated address.       (Pl. Feb. 13, 2020 Ltr., D.E. 45.)

             On February 18, 2020, the Court, “out of an abundance of

caution and given Plaintiff’s pro se status,” directed Plaintiff

to   file    an    opposition     to   the     Moving    Defendants’   motion    by

March 19, 2020 and warned that if she failed to file an opposition,

the Court would deem the motion unopposed.                   (See Feb. 18, 2020

Elec. Order.)       By letter dated March 19, 2020, Plaintiff requested

an extension of time to file her opposition.                  (Pl. Mar. 19, 2020

Ltr., D.E. 47.)        On March 25, 2020, the Court granted Plaintiff

one final opportunity to file an opposition by May 26, 2020 “in

light   of   her    pro   se    status   and    the     current   health   concerns


                                         2
Case 2:18-cv-00464-JS-AYS Document 49 Filed 06/17/20 Page 3 of 4 PageID #: 483



surrounding COVID-19.” (See Mar. 25, 2020 Elec. Order.) The Court

warned Plaintiff that “[n]o further extensions will be granted

absent    extraordinary    circumstances”    and    that   her   “failure   to

timely file an opposition may result . . . in dismissal of the

Amended   Complaint    without   prejudice    for   failure      to   prosecute

pursuant to” Federal Rule of Civil Procedure 41(b).

            This final deadline expired and Plaintiff has not filed

her opposition nor has she otherwise communicated with the Court.

Accordingly, this case is DISMISSED WITHOUT PREJDUDICE for failure

to prosecute.    The Court has warned Plaintiff that her failures to

communicate with the Court and her failure to file an opposition

would result in dismissal.        The Moving Defendants are prejudiced

by Plaintiff’s continued delay in responding to a motion that was

filed on May 31, 2019, more than one year ago.             The Court has an

interest in managing its docket and alleviating court congestion

and has been unable to do so despite providing Plaintiff with ample

opportunities to move this case forward. Finally, lesser sanctions

would be ineffective given the multiple warnings that this case

would be dismissed in the event Plaintiff failed to file her

opposition, communicate with the Court, or otherwise comply with

Court Orders.     Brow v. City of N.Y., 391 F. App’x 935, 936-37 (2d

Cir. 2010).

            The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.         The Moving Defendants are


                                      3
Case 2:18-cv-00464-JS-AYS Document 49 Filed 06/17/20 Page 4 of 4 PageID #: 484



directed to mail a copy of this Order to the pro se Plaintiff and

file proof of service to ECF within ten (10) days from the date of

this Order.

            The Court certifies pursuant to 28 U.S.C. 1915(a)(3)

that any appeal from this Order would not be taken in good faith,

and in forma pauperis status is therefore denied for the purpose

of any appeal.     See Coppedge v. U.S., 369 U.S. 438, 444-45, 82 S.

Ct. 917, 8 L. Ed. 2d 21 (1962).



                                          SO ORDERED.



                                           /s/ JOANNA SEYBERT    _
                                          Joanna Seybert, U.S.D.J.


Dated:      June   17 , 2020
            Central Islip, New York




                                      4
